Citation Nr: 1818821	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for prostate and bladder disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to May 1968 and from September 1968 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  

[The Board notes that a June 2015 rating decision denied compensation under 38 U.S.C. § 1151 for low back, neck, and bilateral shoulder disabilities.  In August 2015, the Veteran filed a timely Notice of Disagreement.  Following the issuance of a Statement of the Case (SOC) in December 2015, he did not file a timely substantive appeal in those matters.  Consequently, those matters are not before the Board.]   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks compensation under 38 U.S.C. § 1151 for prostate and bladder problems following VA treatment on January 31 and February 1, 2013, specifically a bipolar transurethral resection of the prostate (TURP).  At his September 2015 Board hearing, the Veteran testified that he signed the informed consent form despite "hardly remember[ing]" doing so because he was on morphine.  He also testified that, following surgery, a VA nurse injured him when the nurse attempted to remove his catheter by tugging on it prior to deflating the catheter's balloon.

Review of the record shows that on January 31, 2013, the Veteran underwent bipolar TURP to treat a benign prostatic obstruction.  Informed consent was obtained and the Veteran tolerated the procedure well without complication.  He was admitted overnight for observation and continuous bladder irrigation.  See January 31, 2013 operative report.  On the evening of February 1, 2013, the Veteran dressed and left the hospital (prior to receiving discharge orders) against medical advice.  The clinical record notes his frustration at "waiting since 7:30 this morning to go home, and you people knew it!"  The Veteran told one nurse that he would go to his own doctor the following day, but told another nurse he would "be back in 2 hours."  [At the September 2015 hearing, the Veteran testified that upon waking from surgery, a VA nurse injured him when the nurse attempted to remove his catheter prior to deflating the balloon; once removed, the nurse placed the new catheter only halfway, which caused the Veteran to become frustrated and fully insert the catheter himself, before leaving the VA hospital.]  

Postsurgical records note treatment on February 3, 2013 (two days after leaving the VA hospital) at St. Gabriel's Hospital.  The Veteran reported that the catheter bag ruptured at home and he "Tried removing the catheter by tugging."  He was seen again by VA urology on February 7, 2013, when he reported that "someone attempted to remove a catheter without deflating the balloon and [that he] has had blood in his urine since discharge."  

Pertinent private treatment records appear to be outstanding.  In a June 27, 2013 VA mental health record, the Veteran reported that following January 31, 2013 VA prostate surgery and placement of a catheter, he "had to go to Long Prairie Hospital to get it removed."  Records of such treatment are not associated with his file, and it is not clear if the Veteran was treated at Long Prairie Hospital on February 2, 2013 (the day after leaving the VA hospital), or between February 3 and February 7, 2013 (after treatment at St. Gabriel's Hospital and prior to returning to VA urology for treatment).  As he seeks compensation for prostate and bladder problems under 38 U.S.C. § 1151, records of that treatment/hospitalization may contain pertinent information and must be secured.

Finally the record indicates that the Veteran receives periodic VA treatment for his prostate and bladder.  The most recent VA treatment record associated with the file is from November 2014.  Records of any VA prostate/bladder evaluations or treatment the Veteran has received since may contain pertinent information, are constructively of record, and must be secured.  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records of VA evaluations and treatment (i.e. those not already in the record) the Veteran has received for his prostate/bladder, specifically including all such records generated since November 2014 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to provide identifying information regarding all private evaluations or treatment he has received for the claimed disability (records of which are not already in the record) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment, specifically including any records from Long Prairie Hospital in February 2013. 

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should then review the record, arrange for any further development indicated (suggested by the responses to the development sought above), and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

